Citation Nr: 1033368	
Decision Date: 09/03/10    Archive Date: 09/13/10

DOCKET NO.  05-01 302	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for the cause of the Veteran's 
death.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant  




ATTORNEY FOR THE BOARD

Emily L. Tamlyn


INTRODUCTION

The Veteran served on active military duty from July 1975 to 
November 1976.  The appellant is his widow.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2004 rating action of the Department of 
Veterans Affairs Regional Office (RO) in Seattle, Washington.  In 
that decision, the RO denied service connection for the cause of 
the Veteran's death.  

In June 2008, the appellant testified before the undersigned at a 
Board hearing.  A transcript of the hearing has been associated 
with the file.  

In July 2009, this claim was remanded for the RO to request 
private medical records.  A review of the claims file shows that 
the records were requested and responses were received.  The 
Board is satisfied there was substantial compliance with its 
remand orders.  See Dyment v. West, 13 Vet. App. 141, 146-47 
(1999); Stegall v. West, 11 Vet. App. 268, 271 (1998).  


FINDINGS OF FACT

1.  The death certificate reflects that the Veteran died on May 
[redacted], 2002; the immediate cause of death was heptocellular 
carcinoma due to or as a consequence of cirrhosis and hepatitis 
C.  

2.  At the time of his death, the Veteran had no service-
connected disabilities.  Although he did submit a claim for 
hepatitis C, drug and alcohol addiction, and depression, these 
claims were denied prior to his death.  

3.  Hepatocellular carcinoma, hepatitis C, and cirrhosis were not 
present in service or until many years after service and the 
preponderance of the evidence reflects these disabilities are due 
to in-service intravenous (IV) drug use.  

CONCLUSION OF LAW

The Veteran's death was not caused by or substantially or 
materially contributed to by a disability incurred or aggravated 
in line of duty.  38 U.S.C.A. §§ 1101, 1110, 1131, 1310, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 3.303, 
3.312 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and to Assist 

In October 2003, December 2005 and November 2006 letters, the 
agency of original jurisdiction (AOJ) satisfied its duty to 
notify the appellant under 38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2009) and 38 C.F.R. § 3.159(b) (2009).  The AOJ notified 
the appellant of information and evidence necessary to 
substantiate her claim for service connection for cause of death.  
She was notified of the information and evidence that VA would 
seek to provide and the information and evidence that she was 
expected to provide.  

The appellant was not informed of how VA determines effective 
dates, as required by Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  As discussed below, the Board finds that the 
evidence of record does not support a grant of service connection 
for the cause of the Veteran's death.  In light of this denial, 
no effective date will be assigned.  The Board finds that there 
can be no possibility of any prejudice to the appellant in 
proceeding with the issuance of a final decision of the claim.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

In the context of a claim for Dependency and Indemnity 
Compensation (DIC) benefits, which includes a claim of service 
connection for the cause of the Veteran's death, 38 U.S.C.A. 
§ 5103(a) notice must be tailored to the claim.  Hupp v. 
Nicholson, 21 Vet. App. 342 (2007), rev'd on other grounds sub 
nom. Hupp v. Shinseki, No. 2008-7059 (Fed. Cir. May 19, 2009).  
The notice should include:  (1)  A statement of the conditions, 
if any, for which a veteran was service connected at the time of 
his or her death; (2)  an explanation of the evidence and 
information required to substantiate a DIC claim based on a 
previously service-connected condition; and (3)  an explanation 
of the evidence and information required to substantiate a DIC 
claim based on a condition not yet service connected.  Hupp v. 
Nicholson, 21 Vet. App at 352-353.  Unlike a claim to reopen, an 
original DIC claim imposes upon VA no obligation to inform a DIC 
claimant who submits a nondetailed application of the specific 
reasons why any claim made during the deceased veteran's lifetime 
was not granted.  Id at 353.  Where a claimant submits a detailed 
application for benefits, VA must provide a detailed response.  
Id.  

Here, the October 2003, December 2005 and November 2006 letters 
informed the appellant of the notice that is required by Hupp, 
21 Vet. App at 352-353.  The Board finds the duties to notify 
have been met.  

The VCAA also requires VA to make reasonable efforts to help a 
claimant obtain evidence necessary to substantiate her claim.  
38 U.S.C.A.  5103A (West 2002).  In DeLarosa v. Peake, 
515 F.3d 1319 (Fed. Cir. 2008), the U.S. Court of Appeals for the 
Federal Circuit (Federal Circuit) held that the duty to obtain a 
medical opinion under 38 U.S.C.A. § 5103(d) is inapplicable to 
DIC claims because the provision specifically states it is only 
for "disability compensation."  Another case, Wood v. Peake, 
520 F.3d 1345 (Fed. Cir. 2008), clarified DeLaRosa, indicating 
that while § 5103(d) is inapplicable to DIC claims the provision 
of § 5103A(a)(1) still requires VA to make "reasonable efforts" 
to provide assistance, to include obtaining a medical opinion.  
The VA is excused from this obligation only when "no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim."  38 U.S.C.A. § 5103A(a)(2) (West 
2002).  

Here, the Board finds that obtaining a medical opinion is not 
necessary.  As explained below, the record shows that the 
etiology of the Veteran's hepatitis C, the ultimate cause of his 
death, was due to his IV drug use.  As a result, it is 
unnecessary to obtain another opinion because several clinicians 
have already concluded that the hepatitis C was acquired through 
IV drug use.  38 U.S.C.A. § 5103A(a)(2).  

VA has done everything reasonably possible to assist the 
appellant with respect to her claim for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2009).  Service treatment records and Social Security 
Administration (SSA) records have been associated with the claims 
file.  All reasonably identified and available medical records 
have been secured.  The duty to assist has been met.  

Legal Criteria and Analysis

Dependency and indemnity compensation may be awarded to a 
surviving spouse upon the service connected death of a veteran, 
with service connection determined according to the standards 
applicable to disability compensation.  38 U.S.C.A. § 1310 (West 
2002 & Supp. 2009); 38 C.F.R. § 3.5(a) (2009).  A service 
connected disability will be considered as the principal 
(primary) cause of death when such disability, singly or jointly 
with some other condition, was the immediate or underlying cause 
of death or was etiologically related.  38 C.F.R. § 3.312(b) 
(2009).  

Service connection may be established for disability resulting 
from personal injury suffered or disease contracted in line of 
duty.  38 U.S.C.A. §§ 1110 (West 2002).  Regulations provide that 
service connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2009).  

A contributory cause of death is inherently one not related to 
the principal cause.  38 C.F.R. § 3.312(c)(1) (2009).  In 
determining whether the service connected disability contributed 
to death, it must be shown that it contributed substantially or 
materially; that it combined to cause death; that it aided or 
lent assistance to the production of death.  Id.  It is not 
sufficient to show that it casually shared in producing death, 
but rather it must be shown that there was a causal connection.  
Id.  

Direct service connection may be granted only when a disability 
was incurred or aggravated in line of duty, and not the result of 
a veteran's own willful misconduct or, for claims filed after 
October 31, 1990, the result of his or her abuse of alcohol or 
drugs.  38 C.F.R. § 3.301(a) (2009).  

The isolated and infrequent use of drugs by itself will not be 
considered willful misconduct; however, the progressive and 
frequent use of drugs to the point of addiction will be 
considered willful misconduct.  38 C.F.R. § 3.301(c)(3) (2009).  
Where drugs are used to enjoy or experience their effects and the 
effects result proximately and immediately in disability or 
death, such disability or death will be considered the result of 
the person's willful misconduct.  Id.  Organic diseases and 
disabilities which are a secondary result of the chronic use of 
drugs and infections coinciding with the injection of drugs will 
not be considered of willful misconduct origin.  Id.  Where drugs 
are used for therapeutic purposes or where use of drugs or 
addiction thereto, results from a service-connected disability, 
it will not be considered of misconduct origin.  Id.  

An injury or disease incurred during active military, naval, or 
air service shall not be deemed to have been incurred in line of 
duty if such injury or disease was a result of the abuse of 
alcohol or drugs by the person on whose service benefits are 
claimed.  38 C.F.R. § 3.301(d) (2009); see also 38 U.S.C.A. § 105 
(West 2002); 38 C.F.R. § 3.1(m) (2009).  Drug abuse means the use 
of illegal drugs (including prescription drugs that are illegally 
or illicitly obtained), the intentional use of prescription or 
non-prescription drugs for a purpose other than the medically 
intended use, or the use of substances other than alcohol to 
enjoy their intoxicating effects.  38 C.F.R. § 3.301(d).  

VA's General Counsel has confirmed that direct service connection 
for a disability that is a result of a claimant's own abuse of 
alcohol or drugs is precluded for purposes of all VA benefits for 
claims filed after October 31, 1990.  See VAOPGCPREC 7-99; Allen 
v. Principi, 237 F.3d 1368, 1377 (Fed. Cir. 2001).  The 
exception, as explained in Allen, is when a disability like 
alcohol or drug abuse is secondary to an already service-
connected disability (in that case, PTSD).  In Daniels v. Brown, 
9 Vet. App. 348, 350 (1996), the Court of Appeals for Veterans 
Claims (Court) held that the surviving spouse of a veteran cannot 
receive DIC benefits under 38 U.S.C.A. § 1310 if the cause of 
death of a veteran is the result of a veteran's own willful 
misconduct.  

In Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009), the 
Federal Circuit reiterated that under 38 C.F.R. § 1154(a) VA is 
required to give due consideration to all pertinent medical and 
lay evidence in evaluating a claim for benefits.  The Board must 
do more than look for a medical nexus in adjudicating claims with 
lay evidence; it must also discuss competence and credibility.  
The Court, citing Layno v. Brown, 6 Vet. App. 465, 467-69 (1994), 
noted that lay testimony is competent if it is limited to matters 
that the witness has actually observed and is within the realm of 
the witnesses personal knowledge.  Id.  See also 38 C.F.R. 
§ 3.159(a)(2) (Competent lay evidence means any evidence not 
requiring that the proponent have specialized education, training 
or experience.  Lay evidence is competent if it is provided by a 
person who has knowledge of the facts or circumstances and 
conveys matters that can be observed and described by a lay 
person).  Lay persons are not competent to offer opinions on 
matters like diagnoses or etiology because this requires medical 
knowledge.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

The Board is charged with the duty to assess the credibility and 
weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 
(Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998).  In 
Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the 
Federal Circuit, citing its decision in Madden, recognized that 
that Board had inherent fact-finding ability.  Id. at 1076; see 
also 38 U.S.C.A. § 7104(a) (West 2002).  In adjudicating a claim, 
the Board has the responsibility to weigh and assess the 
evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000).  In 
determining whether lay evidence is satisfactory, the Board may 
consider the demeanor of the witness, internal consistency, 
facial plausibility, and consistency with other evidence 
submitted on behalf of the Veteran.  See Caluza v. Brown, 7 Vet. 
App. 498, 511 (1995).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, the 
benefit of the doubt is afforded the claimant.  38 U.S.C.A. 
§ 5107(b) (West 2002).  

The May [redacted], 2002, death certificate shows the Veteran's immediate 
cause of death was hepatocellular carcinoma and the interval 
between the date of onset and his death was about 6 months.  This 
cause was due to or as a consequence of cirrhosis (onset 5-10 
years prior) and hepatitis C (onset 20 years prior).  There was 
no autopsy.  The certificate is signed by Dr. Saski, the 
Veteran's treating physician at VA.  The Veteran was not service-
connected for any disabilities when he died.  In March 2002, the 
RO denied the Veteran's claims for service connection for: 
hepatitis C, alcohol and drug addiction and depression.  

When the Veteran filed his claims for service connection in 
February 2001, he mentioned that his alcohol and drug addiction 
had been in remission for 19 years.  On an undated authorization 
and consent form, he stated he became infected with hepatitis C 
while on active duty "as a result of intravenous drug use 
questioned by the medical staff in Germany."  The Veteran stated 
he had not used needles since he left the service.  In a November 
2001 statement, the Veteran indicated he was exposed to hepatitis 
C while on active duty in Germany as a direct result of IV drug 
use and sharing nonsterile needles with others.  He stated that 
the drug use should be documented in his active duty medical 
records.  He attended alcohol and drug treatment briefly in 
service.  At the time, a doctor asked the Veteran if he had used 
drugs and the Veteran said he lied and denied using.  The doctor 
then commented on the fresh needle marks in his arm.  The Veteran 
thought this incident would be documented in the medical file.  

In a December 2001 VA medical history record, the Veteran stated 
that he used injection drugs most heavily in the 1970s and he 
last used in 1981.  The drug of choice was heroin.  In his April 
2002 notice of disagreement to the March 2002 RO decision, the 
Veteran stated that he shared needles with veterans from Vietnam 
while in service.  

After the Veteran's death in May, the appellant filed an informal 
claim in June 2002.  She initially claimed the Veteran could have 
contracted hepatitis C from "experimental drugs given to 
soldiers to prevent other forms of hepatitis in basic training; 
from shared razors; nonsterile dental equipment, and 'close 
living quarters' with Vietnam veterans."  She also acknowledged 
the Veteran's past drug use while stationed in Germany.  In her 
May 2004 notice of disagreement, she cited to "VA Cooperative 
Study 488" which she claimed showed highest rates of infection 
of hepatitis C were found in veterans who used injection drugs, 
served in Vietnam era, were in jail for over 48 hours and had 
tattoos.  She asserted that the Veteran was in jail "for an 
infraction" while on duty in military service.  

In her January 2005 appeal, she stated that there was no 
definitive evidence that the Veteran contracted hepatitis C from 
IV drug use.  At the June 2008 Board hearing, the appellant said 
she knew the Veteran for 20 years before he died (Transcript, p 
3).  She did not know the Veteran when he was in the military 
(Transcript p 5).  The appellant's representative stated there 
was no conclusive evidence that the Veteran had used IV drugs 
(Transcript, p 6).  The representative asserted the Veteran was 
exposed to hepatitis C from air gun inoculations in boot camp.  
Id.  The representative also said the Veteran might have said he 
used IV drugs one time, but the Veteran's statement might not be 
true.  Id.  The appellant stated she did not know if her husband 
used IV drugs or not; "... [I]f he did  it was like a one time 
thing.  I don't know that he was a drug addict . . .  I know he 
was an alcoholic."  (Transcript, p 10).  She stated that his use 
was prior to her meeting him (Transcript, p 11).  

In the Veteran's service treatment records, an April 1963 private 
hospital summary shows the Veteran was in a motor vehicle 
accident as a child.  The record states that the Veteran received 
a blood transfusion ("patient received 500 cc's").  His May 
1975 enlistment examination notes his head injury as a child; it 
was not considered disabling.  A May 1976 record shows the 
Veteran was in custody of military police.  
In a June 1976 record, the Veteran stated he had not stopped 
drinking for a week and wished to go to "detox" or a halfway 
house.  Days later he was referred to a halfway house.  A July 
1976 record shows the Veteran denied use of drugs.  He had not 
had alcohol for two plus weeks.  His November 1976 separation 
examination showed that the Veteran was a rehabilitation success 
for his alcohol abuse and was qualified for an expeditious 
discharge.  

On May 28, 1980, the Veteran was admitted to North Dakota state 
hospital for treatment of alcoholism and drugs.  He stated he 
started drinking when he was 14 and this worsened when he was in 
the service in 1975 to 1977.  He admitted to using heroin, acid, 
coke, and marijuana while in the service.  His mental status was 
completely normal.  The June 12, 1980 discharge summary showed 
the reason for admission was excessive drinking.  The diagnosis 
was alcohol addiction with a poor prognosis.  

An August 1995 initial consult from Dr. Wu states: "He used 
drugs quite heavily from 1975 through 1976 and shared intravenous 
needles.  He quit both alcohol and drug use in 1982 and has been 
completely abstinent from these."  In 1991, he had abnormal 
liver tests, but negative serology for hepatitis A and B.  In 
March 1994, he had abnormal liver tests and was denied life 
insurance.  A hepatitis C antibody test was positive in April 
1994.  

A January 1999 record from Dr. Chau showed that the Veteran may 
have used prostitutes for a period of time.  The Veteran had been 
referred to the doctor for medication treatment of depression 
symptoms.  He was a recovered drug addict and alcoholic and had 
engaged very high risk behaviors such as sharing needles; as a 
result he contracted hepatitis C.  Dr. Chau completed a June 1999 
SSA disability determination form.  This record shows the Veteran 
stated he got kicked out of service due to heroin abuse.  During 
this evaluation, there was no noticeable malingering or 
factitious behavior.  The diagnoses were a history of drug and 
alcohol dependence, currently in remission; depressive disorder 
not otherwise specified, in partial stabilization; organic 
depression, probably due to Interferon therapy as well as 
Hepatitis C itself; and suspected other organic depression due to 
his head trauma from childhood.  

A July 2001 VA initial treatment note stated that the Veteran's 
past IV drug use was the presumed route of exposure to hepatitis 
C.  The Veteran stated he was abstinent from drugs for 19 years 
(or since 1982).  

The Board does not find that service connection for cause of the 
Veteran's death is warranted in this case.  The Board finds the 
statements of the Veteran, submitted before his death, to be more 
probative than the statements of the appellant or her 
representative in regard to his IV drug use.  As the appellant 
stated at the hearing, she was not present when the Veteran was 
in service and did not meet him until years after service.  The  
representative's statements are also less probative for the same 
reasons.  In weighing and assessing the evidence, the Board finds 
that the Veteran did use IV drugs in and out of service and 
relies on the Veteran's collective statements to VA and his 
clinicians in coming to this conclusion.  Bryan v. West, 13 Vet. 
App. at 488-89.  Also, the Board assigns little weight to other 
possibilities of hepatitis C contraction posited by the appellant 
and her representative.  Since they did not exhibit firsthand 
knowledge of the Veteran's inservice activity, their statements 
are less probative than other evidence of record.  

Several records of the Veteran's treating clinicians show the 
Veteran's IV drug use as the source of his hepatitis C, which the 
death certificate lists as the Veteran's underlying cause of 
death.  The death certificate itself, written by the Veteran's 
treating physician, dates hepatitis C to twenty years prior.  In 
August 1995 Dr. Wu essentially relates the Veteran's diagnosis of 
hepatitis C to sharing IV needles, as does Dr. Chau in a January 
1999 record.  A July 2001 VA initial record states that IV drug 
use was the presumed means of exposure to hepatitis C.  A 
November 2001 letter from Dr. Williams shows the Veteran likely 
acquired hepatitis C in 1975.  Taken as a whole, the evidence 
indicates that the Veteran's IV drug use was how he contracted 
hepatitis C.  

The Veteran's cause of death, hepatitis C, was caused by his own 
willful misconduct.  As mentioned, the Board finds that the 
Veteran used IV drugs in and out of service.  The Veteran's 
statements taken as a whole indicate that IV drug use was not a 
single occurrence.  Any contraction of hepatitis C outside of 
service would make the disability ineligible for service 
connection under 38 U.S.C.A. §§ 1110 ("Service connection may be 
established for disability resulting from personal injury 
suffered or disease contracted in line of duty.").  In service, 
progressive and frequent use of IV drugs to the point of 
addiction is willful misconduct under 38 C.F.R. § 3.301(c)(3).  
The surviving spouse of the Veteran cannot receive DIC benefits 
under 38 U.S.C.A. § 1310 if the cause of death of the Veteran is 
the result of the Veteran's own willful misconduct.  Daniels v. 
Brown, 9 Vet. App. at 350.  

The Veteran was not service-connected for any disabilities during 
his lifetime and the Board does not find that any disabilities 
the Veteran had were related to service.  The IV drug abuse was 
the result of the Veteran's willful misconduct.  As a result, 
there is no possibility for secondary service connection for drug 
abuse or alcohol abuse.  

As the preponderance of the evidence is against the appellant's 
claim, the reasonable doubt doctrine is not for application.  See 
38 U.S.C.A. § 5107(b).  The claim must be denied.  


ORDER

Service connection for the cause of the Veteran's death is 
denied.  



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


